DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the presence of claim 16-20 directed to an invention non-elected without traverse.  Accordingly, claim 16-20 been cancelled.
Allowable Subject Matter
Claim 1, 3-5, 8-14 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Concerning claims 1 and 15 the prior art fails to disclose the limitations “a low-speed gear train and a high-speed gear train, each of which is configured to selectively provide torque from an engine of the aircraft to a proprotor;
a hydraulic system configured to provide torque to the proprotor;
a hydraulic pump driven by the engine of the aircraft:
a variable-displacement motor driven by a hydraulic fluid from the hydraulic pump:
a hydraulic pump gear train that meshes with at least one of the high-speed and low-speed gear trains and is coupled to the hydraulic pump; and
a variable-displacement motor gear train that meshes with the hydraulic pump gear train and is coupled to an output shaft of the variable-displacement motor.”
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642